Citation Nr: 1616413	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-30 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for scar, residual of right knee surgery.

2.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder (MDD).

3.  Entitlement to an extension of a temporary total evaluation based on convalescence following right knee surgery for the period intervening September 1, 2008 and September 14, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the US Navy from June 1999 to December 2001.  He was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A hearing transcript is associated with the claims file.

The Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issues of (1) Entitlement to an evaluation in excess of 30 percent for major depressive disorder, and (2) Entitlement to an extension of a temporary total evaluation based on convalescence following right knee surgery for the period intervening September 1, 2008 and September 14, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On February 16, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board at his hearing on appeal that he sought to withdraw his claim for an increased evaluation for scar, right knee.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (appellant) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of an Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran notified the undersigned VLJ at his February 16, 2016 hearing on appeal that he sought to withdraw his appeal of the claim for entitlement to an increased disability evaluation for scar, right knee.  See Hearing Transcript at 2 (February 16, 2016).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that matter and it is dismissed.


ORDER

The appeal of the claim for a compensable evaluation for scar, residual of right knee surgery, is dismissed.

REMAND

MDD

The Veteran's sworn testimony from his February 2016 hearing suggests that his MDD has worsened since it was last evaluated by VA in June 2012.  See Hearing Transcript at 2 (February 16, 2016).  Therefore, remand for a new VA examination is necessary.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Also, the Veteran reported at his Board hearing that he had obtained private treatment for mental health issues to include concentration and memory deficits.  See Hearing Transcript at 3-10 (February 16, 2016).  VA's duty to assist requires VA to make reasonable efforts to obtain such outstanding pertinent evidence.  Thus, remand is required to request of the outstanding private medical records.  See 38 C.F.R. § 3.159(c)(1).

Extension of a Temporary Total Rating Based on Convalescence

The RO assigned a temporary total rating based on convalescence following right knee surgery effective April 21, 2008 and a 10 percent evaluation from September 1, 2008.  The RO also assigned a temporary total rating based on convalescence following right knee surgery effective September 15, 2009.  The Veteran seeks an extension of a total rating for the period intervening the 100 percent temporary ratings between September 1, 2008 and September 15, 2009.  Statements and medical records show that the Veteran underwent arthroscopic surgery of the right knee in July 2008.  The record includes letters from Dr. McDonald and Dr. Harvey, along with treatment notes dated between March 2008 and August 2008 of Dr. Harvey.  The claims file does not include any private treatment records for Dr. McDonald or, since August 2008 for Dr. Harvey.

Having carefully reviewed the evidence of record, the Board finds that remand is necessary.  The record shows that the Veteran obtained private medical treatment from Dr. McDonald and Dr. Harvey, but complete medical records for the period at issue here have not been obtained.  Thus, in accordance with 38 C.F.R. § 3.159(c)(1), remand is required to request the outstanding pertinent private medical records.  See 38 U.S.C.A. §38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent outstanding medical treatment records, to include all private medical treatment records from his private mental health care provider (as noted by the Veteran at his February 2016 hearing on appeal) and Drs. McDonald and Harvey for the period from September 2008 to September 2009.  The records should be associated with the claims file.  All attempts to obtain these records must be documented, and the AOJ should notify the Veteran if the AOJ is unable to obtain any records requested.

2.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected major depressive disorder (MDD).  All symptoms associated with MDD (or those that cannot be separated therefrom) to include their frequency and severity should be noted in the examination report.  The examiner should clearly identify the level of occupational and social impairment caused by the Veteran's service-connected MDD.  The examiner must fully address the effect of the Veteran's disability on his ability to perform the mental and physical acts of employment with consideration of the effect, if any, of medications taken for MDD.  All pertinent evidence in the claims file must be reviewed.
3.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

4.  The AOJ should then readjudicate the claims.  With regard to the claim for an extension of a temporary total evaluation based on convalescence following right knee surgery for the period intervening September 1, 2008 and September 14, 2009, the AOJ should specifically the Veteran's theory that entitlement to an extension of benefits is warranted based on his July 7, 2008 right knee surgery.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


